Citation Nr: 1715012	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  13-28 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1961 to February 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

The August 2011 rating decision initially denied entitlement to service connection for bilateral hearing loss.  After additional evidence was received, the RO reconsidered and denied the Veteran's claim in a November 2011 rating decision.  See 38 C.F.R. § 3.156(b).  The Veteran then submitted a timely notice of disagreement in August 2012.  Thus, this claim stems from the August 2011 rating decision.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in November 2016.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran currently has a bilateral sensorineural hearing loss disability for VA compensation purposes.

2.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's bilateral sensorineural hearing loss was at least as likely as not incurred during his active service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1101, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

In addition, service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes sensorineural hearing loss and tinnitus), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As an organic disease of the nervous system is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.

The Veteran contends that he has bilateral hearing loss as a result of noise exposure during service.  The Veteran's DD 214 reflects that his miliary occupational specialty (MOS) was basic signal officer.  The Department of Defense's Duty MOS Noise Exposure Listing suggests that this MOS involved a low probability of noise exposure.  However, the Veteran described being exposed to noise at different rifle ranges, including noise from the artillery and tank cannons.  See March 2011 Statement in Support of Claim; September 2013 VA Form 9; November 2016 Board Hearing Transcript (Tr.), page 8.  He explained that his duties as a signal officer included supplying signal equipment to rifle ranges and maintaining the communication devices at these locations.  See Tr., page 3-4.  He also did not use hearing protection during active service.  See August 2011 VA examination.  Given the circumstances of the Veteran's service, the Board accepts the Veteran's assertion of in-service noise exposure as credible and consistent with his service.  38 C.F.R. § 1154(a).

Prior to the Veteran's period of active duty in February 1961, a service examination was conducted in September 1958.  At that time, the Veteran's ears were normal upon clinical evaluation.  Whispered voice testing was 15 out of 15 bilaterally.  No spoken voice or audiometric testing results were noted.  These results were also reported during a June 1960 service examination.  However, this examination report also contained audiometric findings.  The Veteran's pure tone thresholds, in decibels, were recorded as:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
10 (20)
10 (15)
LEFT
10 (25)
10 (20)
10 (20)
10 (20)
10 (15)

The Board notes that, prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those figures are on the left in each column and not in parentheses.  Since November 1, 1967, the International Standards Organization - American National Standards Institute (ISO - ANSI) standards generally have been used.  In order to facilitate data comparison, the ASA standards have been converted to the ISO - ANSI standards and are represented by the figures on the right in each column in parentheses.

In the Reports of Medical of History associated with September 1958 and June 1960 examinations, the Veteran denied ever having worn hearing aids; or having symptoms of running ears or ear, nose or throat trouble.

During the Veteran's February 1961 enlistment examination, no ear abnormalities were noted in the clinical evaluation.  The spoken and whispered voice tests were 15 out of 15 bilaterally.  Audiometric testing revealed that the Veteran's pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
/
25 (30)
LEFT
5 (20)
5 (15)
5 (15)
/
10 (15)

Another service examination was conducted in December 1961.  The Veteran's ears were still normal.  The whispered voice test was 15 out of 15 bilaterally.  However, no audiometric or spoken voice test results were reported.  In January 1963, the Veteran's separation examination noted that there were no abnormalities in his ears. The whispered voice and spoken voice tests were both 15 out of 15 bilaterally.  No audiometric testing was conducted.  In the accompanying Report of Medical History, the Veteran continued to deny having any problems related to his hearing or ears.

Following the Veteran's discharge from active duty, he was provided with a service examination in April 1963.  Normal results were again noted for the Veteran's ears in the clinical evaluation.  The whispered voice test was still 15 out of 15 bilaterally.  An audiological evaluation documented that the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
15 (25)
10 (15)
LEFT
0 (15)
0 (10)
15 (25)
25 (35)
25 (30)

The Veteran reported that he first purchased hearing aids in 1995.  See August 2011 VA examination.  In September 2002, a VA treatment record stated that the Veteran had bilateral hearing aids and some old scarring in his ears bilaterally.  

A private audiogram from June 2007 is also of record.  The results are displayed in graphical form that has not been converted to an appropriate numerical form.  However, the interpretation of a graphical audiogram is a finding of fact to be made by the Board in the first instance.  Kelly v. Brown, 7 Vet. App. 471 (1995).  Here, the Board finds that the graphical representation is clear and can be interpreted.  Moreover, there is no dispute that the Veteran currently meets the criteria of 38 C.F.R. § 3.385.  This audiogram showed that the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
55
/
60
LEFT
55
60
65
/
70

This record showed that the Veteran purchased a hearing aid at the time of his audiogram.  

A subsequent January 2011 VA treatment record noted that a comprehensive audiological evaluation revealed sensorineural hearing loss bilaterally.

During an August 2011 VA examination, the Veteran's pure tone pure tone thresholds, in decibels, were documented to be:






HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
65
60
75
LEFT
65
65
70
60
70

Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 80 percent bilaterally.  The diagnosis was bilateral sensorineural hearing loss.

Regarding occupational noise exposure after service, the Veteran worked in sales, general management, and engineering.  See August 2011 VA examination.  The August 2011 VA examiner stated that he did not use hearing protection or enter a hearing conservation program in these positions.  However, the Veteran later testified that he did use hearing protection in situations involving noise exposure as a result of Occupational Health and Safety Administration (OSHA) requirements.  The Veteran is competent to report facts or events that he observed or that are within the realm of his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board also finds the Veteran's November 2016 testimony on this matter to be credible.  In terms of recreational noise exposure, the Veteran hunted and used power tools without hearing protection.  See August 2011 VA examination report.  However, it is unclear from the record whether the Veteran engaged in these activities with any frequency.  In this regard, a January 2011 VA treatment record reported that the Veteran did not have any civilian noise exposure.  The Veteran also denied having a family history of hearing loss, or previous history of trauma to the head or ear.  See August 2011 VA examination report; August 2012 Notice of Disagreement.

The Board also notes that in the Veteran's January 2011 claim and during his August 2011 VA examination, the Veteran reported that he first experienced hearing loss in the 1990's.  However, the Veteran later clarified that as early as the 1980's, his spouse and coworkers told him that he was not hearing clearly.  See Tr., page 4.  However, the Veteran indicated that his pride made him delay in seeking help until the mid-1990's.  The Board notes that the Veteran was in his 40's during the 1980's.  As discussed above, the Veteran is competent to relay the comments of his family and coworkers.  The Board also finds that these additional details regarding the onset of the Veteran's hearing loss are credible.

Regarding the question of whether the Veteran has a current disability, the Board notes that the results of the August 2011 VA examination demonstrate that the Veteran currently has bilateral sensorineural hearing loss that meets the requirements of 38 C.F.R. § 3.385.

Turning to the question of nexus, the August 2011 VA examiner gave a negative opinion.  The examiner noted that the Veteran had hearing within normal limits during active duty, and he did not report having hearing problems until more than 30 years after service in the mid-1990's.  The examiner indicated that this time span was not what would be expected in the case of noise-induced hearing loss.  However, the Board finds that this opinion is not entitled to much probative value.  First, the examiner did not address the unreliability of the whispered and spoken voice tests conducted at separation.  Whispered voice tests can be subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure.  Moreover, the spoken voice test is a subjective and blunt measure of hearing loss that provides little probative value.  In addition, the opinion appears to be partly based on an inaccurate factual premise as the Veteran's November 2016 testimony reflects that his hearing loss began approximately a decade before the period noted in the opinion.

As discussed above, the Veteran experienced noise exposure during service, did not have any significant noise exposure or relevant trauma after service, and had no family history of hearing loss.  The Veteran's hearing loss also had its onset when he was still middle-aged.  Moreover, the Veteran indicated that his private audiologist agreed with his contention that his bilateral hearing loss is consistent with noise exposure.  See September 2013 VA Form 9.  No other etiology has been suggested by the evidence of record.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the most probative evidence of record establishes a nexus between the Veteran's current bilateral sensorineural hearing loss and his active service.  Entitlement to service connection is therefore granted on a direct basis.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  Having so concluded, the Board need not decide whether bilateral hearing loss is warranted on a presumptive basis under 38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is granted.









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


